DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 8/25/2022 that has been entered, wherein claims 1-22 are pending and claims 6-11, 15-16 and 20-22 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display panel with conductive portion overlapping power pads.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0313412 A1) of record in view of He (CN 107799538 A).
Regarding claim 1, Okabe teaches a display panel(Fig. 9) comprising: 
a base substrate(10, glass substrate not shown, Fig. 10, ¶0070) in which a first area(D, Fig. 1), a second area(B), and a third area(F below B and T) are sequentially defined in a first direction(Fig. 1); 
pixels(P, Fig. 2, ¶0034) disposed on the first area(D, Fig. 1); 
signal lines(14d, ¶0087) disposed on the base substrate(10, glass substrate not shown, Fig. 10, ¶0070) and electrically connected to the pixels(P, Fig. 2, ¶0034); 
a power line(20a, ¶0087) disposed on the base substrate(10, glass substrate not shown, Fig. 10, ¶0070), wherein the power line(20a, ¶0087) supplies a power to the pixels(P, Fig. 2, ¶0034); 
signal pads(31b, 31c connected to 14d, ¶0094, ¶0087) disposed on the second area(B), arranged in a second direction crossing the first direction, and electrically connected to the signal lines(14d, ¶0087); 
power pads(31b, 31c connected to 20a, ¶0094, ¶0087)  disposed on the second area(B), arranged in the second direction, and electrically connected to the power line(20a, ¶0087); and 
a conductive portion(14gb, 16cb,20d ¶0088, ¶0086) disposed on the second area(B) and the third area(F below B and T) of the base substrate(10, glass substrate not shown, Fig. 10, ¶0070), electrically connected to the power pads(31b, 31c connected to 20a, ¶0094, ¶0087), and extending from an area overlapping the power pads(31b, 31c connected to 20a, ¶0094, ¶0087) to an edge of the base substrate(10, glass substrate not shown, Fig. 10, ¶0070), 
wherein an opening(opening between 14gb, 16cb) is defined in the conductive portion(14gb, 16cb,20d ¶0088, ¶0086) by a removed portion thereof(please see examiner annotated Fig. 9).

    PNG
    media_image1.png
    575
    703
    media_image1.png
    Greyscale



Okabe is silent in regards to a terminal edge of the conductive portion(14gb, 16cb,20d ¶0088, ¶0086)  extends to and is aligned with a terminal edge defining an upper surface of the base substrate(10, glass substrate not shown, Fig. 10, ¶0070) in the third area.

He teaches a display panel(Fig. 5) wherein a terminal edge of the conductive portion(51, page 5, ¶04) extends to and is aligned with a terminal edge defining an upper surface of the base substrate(1) in the third area(area from 3 to terminal edge of substrate 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that a terminal edge of the conductive portion extends to and is aligned with a terminal edge defining an upper surface of the base substrate in the third area, as taught by He, in order to reduce the difficulty of manufacturing the display panel and the stress received by the conductive portion while improve the mechanical properties of the conductive portion(page 5, ¶04).

Regarding claim 2, Okabe teaches the display panel of claim 1, wherein the conductive portion(14gb, 16cb,20d ¶0088, ¶0086) comprises: 
a first sub-conductive portion(20d, ¶0086) disposed on the second area(B) and disposed(Fig. 10) between the power pads(31b, 31c connected to 20a, ¶0094, ¶0087) and the base substrate(10, glass substrate not shown, Fig. 10, ¶0070); and 
a second sub-conductive portion(14gb, 16cb, ¶0088) disposed on the third area(F below B and T) and electrically connected to the first sub-conductive portion(14gb, 16cb,20d ¶0088, ¶0086) and the power pads(31b, 31c connected to 20a, ¶0094, ¶0087), wherein the opening(opening between 14gb, 16cb) is defined in the second sub-conductive portion(14gb, 16cb, ¶0088).

Regarding claim 3, Okabe teaches the display panel of claim 2, wherein the second sub-conductive portion(14gb, 16cb, ¶0088) comprises conductive bars(14gb, 16cb, ¶0088) arranged in the second direction, and the conductive bars(14gb, 16cb, ¶0088) are spaced apart from each other in the second direction.

Regarding claim 4, Okabe teaches the display panel of claim 3, wherein each of the conductive bars(14gb, 16cb, ¶0088) has a width greater(please see examiner annotated Fig. 9) than a width of each of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).

Regarding claim 12, Okabe teaches the display panel of claim 1, but is silent in regards to an organic layer disposed to cover the conductive portion(14gb, 16cb,20d ¶0088, ¶0086), wherein the organic layer extends in the second direction.

He teaches a display panel(Fig. 5) wherein an organic layer(7, page 5, ¶03-04)  disposed to cover the conductive portion(51, page 5, ¶04), wherein the organic layer(7, page 5, ¶03-04) extends in the second direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that an organic layer disposed to cover the conductive portion, wherein the organic layer extends in the second direction, as taught by He, in order to block water and oxygen from the outside, reduce the erosion speed on the conductive portion, and prolong the service life of the display panel(page 5, ¶04).

Regarding claim 13, Okabe teaches the display panel of claim 1, wherein the power line(20a, ¶0087) has a width greater(please see examiner annotated Fig. 9) than a width of each of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).

Regarding claim 17, Okabe teaches a display device(Fig. 9) comprising: 
a display panel(Fig. 1) comprising a base substrate(10, glass substrate not shown, Fig. 10, ¶0070) in which a first area(D, Fig. 1), a second area(B), and a third area(F below B and T) are sequentially defined in a first direction(Fig. 1),pixels(P, Fig. 2, ¶0034) disposed on the first area(D, Fig. 1), signal lines(14d, ¶0087) disposed on the first area(D, Fig. 1), a power line(20a, ¶0087) disposed on the first area(D, Fig. 1), 
signal pads(31b, 31c connected to 14d, ¶0094, ¶0087) electrically connected to the signal lines(14d, ¶0087) and disposed on the second area(B), power pads(31b, 31c connected to 20a, ¶0094, ¶0087) electrically connected to the power line(20a, ¶0087) and disposed on the second area(B); and a conductive portion(14gb, 16cb,20d ¶0088, ¶0086) disposed on the third area(F below B and T) and electrically connected to the power pads(31b, 31c connected to 20a, ¶0094, ¶0087), 
wherein an opening(opening between 14gb, 16cb) is defined in a portion of the conductive portion(14gb, 16cb,20d ¶0088, ¶0086) overlapping the third area(F below B and T).

Okabe is silent in regards to a circuit board disposed on the display panel and electrically connected to the power pads(31b, 31c connected to 20a, ¶0094, ¶0087)  and the signal pads(31b, 31c connected to 14d, ¶0094, ¶0087), a terminal edge of the conductive portion(14gb, 16cb,20d ¶0088, ¶0086)  extends to and is aligned with a terminal edge defining an upper surface of the base substrate(10, glass substrate not shown, Fig. 10, ¶0070) in the third area.

He teaches a display panel(Fig. 5) comprising a circuit board(16, Fig. 16) disposed on the display panel and electrically connected to the power pads(6 connected to power lines),  and the signal pads(6 connected to signal lines), a terminal edge of the conductive portion(51, page 5, ¶04) extends to and is aligned with a terminal edge defining an upper surface of the base substrate(1) in the third area(area from 3 to terminal edge of substrate 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, to include a circuit board disposed on the display panel and electrically connected to the power pads and the signal pads, a terminal edge of the conductive portion extends to and is aligned with a terminal edge defining an upper surface of the base substrate in the third area, as taught by He, in order to reduce the difficulty of manufacturing the display panel and the stress received by the conductive portion while improve the mechanical properties of the conductive portion(page 5, ¶04).

Regarding claim 18, Okabe teaches the display panel of claim 1, but is silent in regards to an organic layer disposed on the third area to cover the conductive portion(14gb, 16cb,20d ¶0088, ¶0086).

He teaches a display panel(Fig. 5) wherein an organic layer(7, page 5, ¶03-04)  disposed on the third area to cover the conductive portion(51, page 5, ¶04). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that an organic layer disposed on the third area to cover the conductive portion, as taught by He, in order to block water and oxygen from the outside, reduce the erosion speed on the conductive portion, and prolong the service life of the display panel(page 5, ¶04).

Regarding claim 19, Okabe teaches the display panel of claim 1, wherein
the opening(opening between 14gb, 16cb) extends in the first direction,
the conductive portion(14gb, 16cb,20d ¶0088, ¶0086) comprises conductive bars(14gb, 16cb, ¶0088)  spaced apart from each other with the opening(opening between 14gb, 16cb) interposed therebetween, each of the conductive bars(14gb, 16cb, ¶0088)  has a width equal to or greater(please see examiner annotated Fig. 9) than a width of each of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087), and a number of the conductive bars(14gb, 16cb, ¶0088)  is equal to or less than a number of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0313412 A1) of record and He (CN 107799538 A) as applied to claims 1 and 3 above, further in view of Fujioka et al.  (US 2018/0247993 A1) of record.
Regarding claim 5, Okabe, in view of He, teaches the display panel of claim 3, but is silent in regards to a number of the conductive bars(25b, 25c, ¶0039) is less than a number of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).

Fujioka teaches a display panel(Fig. 12) wherein a number of the conductive bars(connection end of power lines 33, 32, please see examiner annotated Fig. 12, ¶0049) is less than a number of the power pads(bent wiring of power lines 33, 32, please see examiner annotated Fig. 12, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that a number of the conductive bars(25b, 25c, ¶0039) is less than a number of the power pads as taught by, Fujioka, in order to suppress the occurrence of noise(¶0049).

    PNG
    media_image2.png
    628
    587
    media_image2.png
    Greyscale

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0313412 A1) of record and He (CN 107799538 A) as applied to claim 1 above, further in view of Kashima (US 2014/0170387 A1).
Regarding claim 14, Okabe, in view of He, teaches the display panel of claim 1, wherein the base substrate(10, glass substrate not shown, Fig. 10, ¶0070) comprises: 
an upper surface(surface with contacting 11); 
a side surface(surface perpendicular to 11); and 
a bottom surface(surface opposite 1), 
wherein the first area(D, Fig. 1), the second area(B) and the third area(F below B and T) are defined in the upper surface(surface with contacting 11).

Okabe is silent in regards to a first slant surface extending from the upper surface; 
a side surface(surface perpendicular to 11) extending from the first slant surface; 
a second slant surface extending from the side surface(surface perpendicular to 11); and a bottom surface(surface opposite 1) extending from the second slant surface and overlapping the first slant surface in a thickness direction of the base substrate. Okabe does teach the substrate(10, glass substrate not shown, Fig. 10, ¶0070) is a glass substrate(¶0070).

Kashima teaches a glass substrate for a display panel(Fig. 1, ¶0005) comprising a first slant surface(15, ¶0030) extending from the upper surface(11); a side surface(13) extending from the first slant surface(15); a second slant surface(16) extending from the side surface(13); and a bottom surface(12) extending from the second slant surface(16) and overlapping the first slant surface(15) in a thickness direction of the base substrate(10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, to include first slant surface extending from the upper surface; a side surface extending from the first slant surface; a second slant surface extending from the side surface; and a bottom surface extending from the second slant surface and overlapping the first slant surface in a thickness direction of the base substrate, as taught by Kashima, in order to improve the impact shock resistance of the base substrate(¶0048). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892